Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on 11/17/2020. Claims 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,855,543. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to providing policy management. These similarities are illustrated below by comparing an independent claim from the present application against a patented one. 
Present Application
Claim 1
Patent 10,855,543
Claim 1
A method for policy management applied to a scenario of providing a composite network service (NS) across management domains, the composite NS comprising one or more nested NSs, the composite NS and the nested NS being provided in different management domains, wherein a network function virtualization orchestrator (NFVO) in a management domain of the composite NS is responsible for a life cycle management (LCM) of the composite NS, and a NFVO in a management domain of the nested NS is responsible for a LCM of the nested NS, the method comprising: 
A method for policy management applied to a scenario of providing a composite network service (NS) across management domains, the composite NS comprising one or more nested NSs, the composite NS and the nested NS being provided in different management domains, wherein a network function virtualization orchestrator (NFVO) in a management domain of the composite NS is responsible for a life cycle management (LCM) policy of the composite NS, and a NFVO in a management domain of the nested NS is responsible for a LCM policy of the nested NS, the method comprising:
receiving, by the NFVO in the management domain of the composite NS, a first policy management operation request, wherein the first policy management operation request comprises an identifier of a policy group;
receiving, by the NFVO in the management domain of the composite NS, the first policy management operation request;
determining, by the NFVO in the management domain of the composite NS, based on the identifier of the policy group, an identifier of a LCM policy that is of the nested NS and that is comprised in the policy group; 
determining, by the NFVO in the management domain of the composite NS, based on the identifier of the policy group from the first policy management operation, an identifier of the LCM policy that is of the nested NS and that is comprised in the policy group; and
and sending, by the NFVO in the management domain of the composite NS, a second policy management operation request to the NFVO in the management domain of the nested NS, wherein the second policy management operation request comprises the identifier of the LCM policy of the nested NS.
sending, by the NFVO in the management domain of the composite NS, a second policy management operation request to the NFVO in the management domain of the nested NS, wherein the second policy management operation request comprises the identifier of the LCM policy of the nested NS.


While both sets of claims are substantially similar, they are not exactly the same. The present application claims that the first policy management operation request is received by the NFVO, comprises an identifier of a policy group.  The patented claim does not explicitly cite the same limitation. However, the patented claim does state that the policy decision entity sends a first policy management operation request, to the NFVO. That request comprises a policy group identifier. Hence, in the patent the identifier is sent while in the present application it is received. Whether the identification is sent or received, it is obtained by the NFVO in both sets of claims. As such, it would have been obvious to one skilled in the to have transferred the policy group identification to the NFVO, manage the correct domain. 
	Claims 2-20 of the present application are similarly rejected under patented claims 2-14, for substantially the same reasons. 

Examiner’s Remarks
Related patent 10,911,333 was also considered for double patenting however, the two sets of claims were deemed distinct since the patented claims feature limitations completely absent from the patented claims. For instance, the patented claims do not claim nested network services. Nor do the patented claims feature domains as the present application’s claims do. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455